No. 12922

          I N T E SUPREME C U T O T E STATE O M N A A
               H           OR    F H         F OTN

                                          1975



V I R G I N I A MATHIE,

                              P l a i n t i f f and A p p e l l a n t ,

          -vs   -
THE M N A A P W R C M A Y e t a l . ,
     OTN O E       O PN

                              Defendants and Respondents,



Appeal from:         D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                     Honorable J a c k D. Shanstrom, Judge p r e s i d i n g .

Counsel o f Record:

       For ~ ~ ~ e i l: a n t

                McKeon and Skakles , Anaconda, Montana
                Gregory J. Skakles argued, Anaconda, Montana

       F o r Respondent :

                C o r e t t e , Smith and Dean, B u t t e , Montana
                Kendrick Smith argued, B u t t e , Montana



                                                    Submitted:            May 5, 1975

                                                       Decided:           dub 1 2 $!#I
Filed:     Ji'nW 1.2 1973
                    Mr. J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e
                    Court    .
                                  T h i s i s a n a p p e a l by p l a i n t i f f V i r g i n i a Mathie from a n
                    o r d e r of t h e d i s t r i c t c o u r t , Park County, t h e Hon. J a c k Shanstrom,

                    judge p r e s i d i n g , g r a n t i n g summary judgment i n a p e r s o n a l i n j u r y

                    a c t i o n t o d e f e n d a n t Montana Power Company.

                                  P l a i n t i f f i s t h e mother o f one Ronnie C h a r l e s H a r r i s who

                    w a s f a t a l l y i n j u r e d on J u n e 2 1 , 1973, w h i l e employed by t h e Brogan
                    Sand and G r a v e l Company.                 The amended c o m p l a i n t a l l e g e d t h e d e a t h

                    was c a u s e d by t h e n e g l i g e n c e o f d e f e n d a n t Montana Power Company

                    and d e f e n d a n t s A , B , and C ,           (never i d e n t i f i e d ) .      Several allega-

                    t i o n s of n e g l i g e n c e were a l l e g e d a s t o t h e Power Company:
                                   (1) I t n e g l i g e n t l y a d v i s e d t h e owner of t h e Sand and

                    G r a v e l Company a s t o t h e p r o p e r method of grounding and w i r i n g

                    t h e c r u s h e r , on which d e c e d e n t was working on o r a t .

                                  (2)      I t was n e g l i g e n t i n s u p p l y i n g e l e c t r i c i t y t o t h e

                    c r u s h e r when i t knew, o r s h o u l d have known, t h a t t h e c r u s h e r was

                    i m p r o p e r l y w i r e d and grounded and w a s d a n g e r o u s t o t h o s e who came

                    i n contact with it.

                                  (3)     That d e f e n d a n t Power Company f a i l e d t o p r o p e r l y i n -

                    s p e c t t h e w i r i n g , grounding and t h e e l e c t r i c a l equipment of t h e

                    Brogan Sand and G r a v e l Company and was n e g l i g e n t i n s u p p l y i n g
                    e l e c t r i c i t y w i t h o u t p r o p e r i n s p e c t i o n of t h e e l e c t r i c a l g r o u n d i n g s ,

                    w i r i n g s and a p p l i a n c e s .

                                  (4)     That i f t h e Power Company d i d i n s p e c t t h e g r o u n d i n g s ,

                    w i r i n g and e l e c t r i c a l a p p l i a n c e s , it knew o r s h o u l d have known of
                    t h e dangerous c o n d i t i o n s p r e s e n t e d t o Ronnie Harris and i t was
                    t h e r e f o r e n e g l i g e n t i n s u p p l y i n g e l e c t r i c i t y , i n view of t h e d e -
                    f e c t i v e c o n d i t i o n of t h e g r o u n d i n g , w i r i n g and a p p l i a n c e s .
                                  (5)     That t h e Power Company's n e g l i g e n c e w a s t h e p r o x i m a t e
                    c a u s e of t h e d e a t h o f H a r r i s .
--- - *_                          The o n l y t e s t i m o n y i n t h e r e c o r d i s t h e d e p o s i t i o n of
           -   r'

                        i-
Welch Brogan, owner of t h e g r a v e l p i t , f o r whom H a r r i s w a s
working.         P l a i n t i f f t o o k t h e d e p o s i t i o n and p l a i n t i f f t a k e s
no i s s u e w i t h B r o g a n ' s t e s t i m o n y .

             A r e a d i n g of B r o g a n ' s t e s t i m o n y r e v e a l e d t h a t he had

o p e r a t e d a s a s m a l l g r a v e l company a t Corwin S p r i n g s , Montana,
s i n c e 1952.       He p u r c h a s e d t h e c r u s h e r i n v o l v e d i n t h e a c c i d e n t

i n e i t h e r 1956 o r 1957 and a t t h e t i m e of p u r c h a s e it was a d i e s e l

o p e r a t e d e n g i n e which he p e r s o n a l l y c o n v e r t e d t o e l e c t r i c i t y , w i t h
t h e h e l p of h i s employees.              Brogan d i d n o t know t h e e x a c t d a t e
of c o n v e r s i o n b u t a n e x h i b i t , a c o n t r a c t w i t h t h e Montana Power

Company t o f u r n i s h e l e c t r i c s e r v i c e , was d a t e d May 7 , 1956.                  He

t e s t i f i e d t h a t t h e l a s t time defendant energized t h e l i n e , brought
a b o u t by a highway change c a u s i n g c e r t a i n p o l e s t o be changed,
o c c u r r e d i n 1968 and a t t h a t t i m e d e f e n d a n t p u t i n a s e r v i c e p o l e

on h i s p r o p e r t y and he p e r s o n a l l y grounded t h e c r u s h e r .              Further,

t h a t t h e Power Company men were " p r o b a b l y " t h e r e a t t h e t i m e of t h e

grounding b u t t h a t t h e y had n o t h i n g t o d o w i t h t h e grounding of

t h e c r u s h e r n o r d i d h e a s k them how t o do i t .                He t h o u g h t t h a t de-

f e n d a n t Power Company knew how t h e c r u s h e r was grounded, b u t t h a t

a l l t h e w i r i n g on t h e c r u s h e r s i d e of t h e power p o l e was h i s ,
and t h a t he d i d a l l t h e work.

             From t h e i n t e r r o g a t o r i e s propounded by b o t h p a r t i e s and

t h e a c c i d e n t r e p o r t s of d e f e n d a n t and t h e Montana Workmen's Com-

p e n s a t i o n D i v i s i o n , t h e f a c t s of t h e a c c i d e n t a r e found.         On t h e

day i n v o l v e d Ronnie Harris and a man named John A r a b i a were work-
i n g i n t h e g r a v e l p i t and o p e r a t i n g t h e c r u s h e r .       H a r r i s was on
t h e machine and A r a b i a was o p e r a t i n g a f r o n t end l o a d e r w i t h which
he was l o a d i n g g r a v e l from t h e p i t i n t o a hopper on t h e end of
the crusher.           A f t e r f i l l i n g t h e hopper A r a b i a c o u l d n o t s e e H a r r i s

on t h e c r u s h e r and t h i n k i n g he had wandered away from t h e s i t e ,

he g o t o f f t h e l o a d e r and went o v e r t o t h e c r u s h e r t o engage a c l u t c h
t o s t a r t t h e machine.          When h e s t a r t e d up a l a d d e r on t h e

c r u s h e r he g o t a shock and c a l l e d t o have t h e power t u r n e d o f f .

S h o r t l y t h e r e a f t e r Harris was found l y i n g i n a s m a l l p o o l of
water near t h e crusher.                 An a u t o p s y r e v e a l e d H a r r i s had d i e d of
drowning and t h e r e were no s i g n s o f any e l e c t r i c a l b u r n s on h i s

body.
             On t h e b a s i s of t h e h e r e t o f o r e r e l a t e d f a c t s and p l e a d -

i n g s , Judge Shanstrom g r a n t e d summary judgment t o d e f e n d a n t
Power Company.

             P l a i n t i f f sets f o r t h o n l y o n e i s s u e on appeal--Did                the

c o u r t err i n g r a n t i n g summary judgment?

             T h i s C o u r t h a s r e p e a t e d l y u p h e l d summary judgments where

t h e r e c o r d d i s c l o s e s no g e n u i n e i s s u e a s t o any m a t e r i a l f a c t ,

h o l d i n g t h a t t h e burden i s on t h e o p p o s i n g p a r t y t o p r e s e n t e v i -
d e n c e r a i s i n g t h e f a c t s of a m a t e r i a l and s u b s t a n t i a l n a t u r e .   State
                                                                                            Mont        .
of Montana e x r e l . C i t y Motor Co., I n c . v . D i s t . C O U ~ P~. ~ O                      I
                                                                                                     T


486, 32 St.Rep.           34, 36; S t a t e ex r e l . B u r l i n g t o n N o r t h e r n , I n c .

v. D i s t . C t . ,   159 Mont. 295, 496 P.2d 1152; DeWinter v. Capp Homes,
Inc.,     162 Ivlont. 1 9 , 507 P.2d 1 0 6 1 .

             W e f i n d t h a t p l a i n t i f f had r a i s e d no f a c t u a l i s s u e         a t the

t i m e of t h e motion f o r summary judgment t h a t was e i t h e r m a t e r i a l
o r of a s u b s t a n t i a l nature.

             From e x a m i n a t i o n of t h e r e c o r d , c o n s i s t i n g of t h e p l e a d -

i n g s , answers t o i n t e r r o g a t o r i e s , and d e p o s i t i o n s , w e c o n c l u d e
t h e d i s t r i c t c o u r t was c o r r e c t i n d e t e r m i n i n g t h a t d e f e n d a n t had

borne i t s burden and shown t h e r e was no m a t e r i a l d i s p u t e of f a c t .
             B r o g a n ' s d e p o s i t i o n n e g a t e s e a c h of t h e a l l e g a t i o n s o f

n e g l i g e n c e on t h e p a r t of d e f e n d a n t Power Company.                H i s testimony

c l e a r l y e s t a b l i s h e d t h e Power Company had n o t h i n g t o d o w i t h t h e
grounding o r t h e w i r i n g of t h e g r a v e l p i t o r of t h e c r u s h e r ; it

was done by Brogan o r some of h i s employees.                               There i s a b s o l u t e l y
no e v i d e n c e ia the r e c o r d t h a t d e f e n d a n t , t h r o u g h i t s employees,

gave a d v i c e t o Brogan on h i s w i r i n g o r grounding o f t h e c r u s h e r ,

n o r was t h e r e e v i d e n c e t h a t t h e Power Company n e g l i g e n t l y s u p p l i e d

e l e c t r i c i t y w i t h o u t p r o p e r i n s p e c t i o n by government o f f i c i a l s .

             I f any of t h e equipment, m o t o r s , w i r e s o r grounds were
not p r o p e r l y m a i n t a i n e d t h a t was B r o g a n ' s f a u l t .   During t h e

e n t i r e b u s i n e s s d e a l i n g s Brogan had w i t h d e f e n d a n t Power Company

from 1956 t o when he s o l d o u t sometime a f t e r t h e a c c i d e n t , a l l
                         did
d e f e n d a n t Company/was s u p p l y him e l e c t r i c i t y t o t h e s e r v i c e p o l e

a d j a c e n t t o his p r o p e r t y .   Brogan t o o k it fromtiiere and d i d a l l

o f h i s own i n s t a l l a t i o n and s e r v i c e work.
             The a l l e g a t i o n s o f t h e amended c o m p l a i n t s t a n d i n g a l o n e

do n o t r a i s e a g e n u i n e i s s u e of m a t e r i a l f a c t p r e c l u d i n g summary

judgment.         The c a u s e of d e a t h g i v e n by t h e a t t e n d i n g p h y s i c i a n

was drowning.            The body showed no e v i d e n c e of any e l e c t r i c a l b u r n s .

I t was an u n e x p l a i n a b l e i n d u s t r i a l a c c i d e n t c o v e r e d by t h e pro-

v i s i o n s of Montana's Workmen's Compensation A c t .

             The d i s t r i c t c o u r t ' s o r d e r g r a n t i n g summary judgment i s

affirmed.




W concur:
 e                                                i
   Chief J u s t i c e




   Justices      0